                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:15-CR-271-RJC-DCK

 UNITED STATES OF AMERICA,                             )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )       ORDER
                                                       )
 JAMES ANTONIO LANGSTON,                               )
                                                       )
                Defendant.                             )
                                                       )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 35) filed by C. Melissa Owen, concerning Marcia Shein on

October 17, 2019. Marcia Shein seeks to appear as counsel pro hac vice for Defendant James

Langston. Upon review and consideration of the motion, which was accompanied by submission

of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 35) is GRANTED. Marcia Shein is

hereby admitted pro hac vice to represent Defendant James Langston.

         SO ORDERED.


                                            Signed: October 21, 2019
